DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 October 2021 has been entered.
 
Claim Objections
Claim 6 is objected to because of the following informalities:  line 10 should be indented.  Appropriate correction is required.

Claims 9 and 12 are objected to because of the following informalities:  “includes no urea-based thickener” should likely read “is not a urea-based thickener”. Alternatively the entire limitation could read something like “the grease includes a thickener but does not include a urea-based thickener”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-7 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2011069422.
With regard to claims 6 and 7, JP ‘422 discloses a sealing structure (the device in Figs. 1-3, and 7) comprising: an outer periphery side member (10); a hub (2) at least partially enclosed by the outer periphery side member (as seen in Figs. 1-3, and 7), the outer periphery side member and the hub being mutually relatively rotatable about an axis (as seen in Figs. 1-3, and 7 and as they are the inner and outer parts of a bearing hub which are relatively rotatable about a central axis); and a sealing apparatus (8 or 50 as seen in Figs. 1-3, and 7 (respectively)) sealing a space between the outer periphery side member and the hub (as seen in Figs. 1-3, and 7 the device of JP ‘422 is positioned as such and seals as such), wherein the sealing apparatus includes: an annular reinforcement ring (11 or 51) disposed around the axis (as seen in Figs. 1-3 and 7); and an annular elastic body part (12 or 52) attached to the reinforcement ring (as seen in Figs. 1-3 and 7) and disposed around the axis (as seen in Figs. 1-3 and 7), the annular elastic body part being formed of an elastic body (i.e. as such is by definition and as seen in Figs. 1-3, claim 6) wherein a first space enclosed by the side lip, the intermediate lip of the elastic body part, and the hub (as seen in Figs. 1-3, and 7) comprises a volume of a grease that is greater than 0% and equal to or less than 21% of a volume of the first space (as JP ‘422 in Figs. 1-3 and 7 and as disclosed in paragraphs [0029] and claim 13 as each space between the lips and the hub is disclosed as being filled 60% or less with grease), or (claim 7) wherein a second space enclosed by the intermediate lip and the grease lip of the elastic body part and the inner periphery side member (as seen in Figs. 2, 4, 5, 7) comprises a volume of a grease that is greater than 0% and equal to or less than 33% of a volume of the second space (as JP ‘422 in Figs. 1-3 and 7 and as disclosed in paragraphs [0029] and claim 13 as each space between the lips and the hub is disclosed as being filled 60% or less with grease).

With regard to claims 16 and 17, JP ‘422 discloses a sealing structure (the device in Figs. 1-3, and 7) comprising: an outer periphery side member (10); a hub (2) at least partially enclosed by the outer periphery side member (as seen in Figs. 1-3, and 7), the outer periphery side member and the hub being mutually relatively rotatable about an axis (as seen in Figs. 1-3, and 7 and as they are the inner and outer parts of a bearing hub which are relatively rotatable about a claim 16) wherein a first space enclosed by the side lip, the intermediate lip of the elastic body part, and the hub (as seen in Figs. 1-3, and 7) comprises a volume of a grease that is greater than 0% and equal to or less than 21% of a volume of the first space (as JP ‘422 in Figs. 1-3 and 7 and as disclosed in paragraphs [0029] and claim 13 as each space between the lips and the hub is disclosed as being filled 60% or less with grease), or (claim 17) wherein a second space enclosed by the intermediate lip and the grease lip of the elastic body part and the inner periphery side member (as seen in Figs. 2, 4, 5, 7) comprises a volume of a grease that is greater than 0% and equal to or less than 33% of a volume .


    PNG
    media_image1.png
    485
    1103
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP2011069422 alone
With regard to claims 8 and 15, JP ‘422 is silent as to the exact dimensions and thus fails to explicitly disclose that the side lip, the intermediate lip, and the inner periphery side member define an inter-lip space, wherein a cross-sectional area of the inter-lip space is equal to or greater than 3.5 mm2. However it would have been considered an obvious matter of design choice to one having ordinary skill in the art, at the time the invention was made, to have made the side lip, the intermediate lip, and the inner periphery side member define an inter-lip space, wherein a cross-sectional area of the inter-lip space is equal to or greater than 3.5 mm2 as such a modification would involve a mere change in the size of a component (e.g. scaling the sealing structure up or down), which is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Such a modification would provide the expected benefits of sealing a variety of sizes of different apparatuses via scaling the sealing structure up or down to fit such.

claims 9 and 12, JP ‘422 discloses that the grease is intended to be applied to an inner peripheral side surface of each of the side lip, the intermediate lip, and the grease lip (as seen in JP ‘422 in Figs. 1-3 and 7, the grease is shown applied as claimed), but is silent as to the specific material composition of the grease and thus fails to explicitly disclose that a thickener of the grease includes no urea-based thickener.
It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of JP ‘422 such that the grease includes a thickener that is not urea-based (i.e. such that the grease as a whole has no urea-based thickener in it) as Examiner hereby takes Official Notice that the art is replete with greases comprising thickeners and the thickeners not being urea-based (e.g. soap thickeners, organophyllic clay, PTFE, carbon black, mica and silica gel, etc.). Such a modification would provide the expected benefit of selecting the appropriate material for the expected conditions and environment while balancing cost while avoiding incompatibility issues common to urea based thickeners (e.g. clay thickeners are more stable at high temperatures, certain soap thickeners are more water resistant or salt water resistant, urea thickeners can cause incompatible greases to harden and reduce their lubricity or soften and cause leakage, with lithium soap thickeners being to most commonly used (and generally cheapest) thickener, etc.).

Claims 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over JP2011069422 in view of JP 2013124764.
With regard to claims 10 and 13, JP ‘422 fails to disclose that on a surface of each of the side lip, the intermediate lip, and the grease lip on the inner periphery side, a pearskin part is formed.

It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of JP ‘422 with the teachings of JP ‘764 such that on a surface of each of the side lip, the intermediate lip, and the grease lip on the inner periphery side, a pearskin part is formed. Such a modification would provide the expected benefits of better retention of grease and thereby lower wear and friction (see JP ‘764 paragraph [0053].

With regard to claims 11 and 14, the combination (JP ‘764) discloses that a surface roughness of the pearskin part is equal to or greater than 7 µmRz (as disclosed in paragraph [0053], which examiner notes is measured in Rz as it is the same standard disclosed by Applicant (i.e. the 10 point average roughness as measured in accordance with JIS B0601:1994, which both Applicant and JP ‘764 specifically reference)).

Response to Arguments
Applicant's arguments with respect to claims 6-17 have been considered but are moot in view of the new ground(s) of rejection, however Applicant's arguments filed 14 October 2021, in so much as they may apply to the new/amended grounds of rejection above, have been fully considered but they are not persuasive.

Applicant’s main argument regarding the percent volume of grease in the cavity/cavities is that the specific disclosure of JP ‘422 in paragraph [0051] is only with reference to the embodiment of Figure 4B, which does not disclose the inner periphery side member is a hub. This argument is not persuasive as other the other portions of JP ‘422 make clear the disclosed and claimed range of less than 60% grease fill by volume applies to all of the spaces between the lips (see claim 13 and the various claims it is dependent on, see paragraph [0029], Figure 7 showing the grease, etc.).
Regarding the outer peripheral annular projection of new claims 16 and 17, Examiner notes that this broadly claimed portion is anticipated by the JP ‘422 reference as detailed din the above new grounds of rejection. However Examiner notes that the projection as seen in the Figures of the instant application is clearly different from those taught by JP ‘422, but the differences are not currently claimed.
Other arguments asserting allowability of dependent claims by virtue of depending on an argued claims are not persuasive as all claims are currently rejected.
In the interest of advancing prosecution, Examiner recommends submitting documentary evidence proving unexpected results, criticality, or some other significant difference between the narrower claimed range of volumetric fill percentage of the grease in the cavities of the instant claims versus the prior art (i.e. the claimed range of >0% to <21%, or >0 to <33% (respectively) versus the disclosed range of <60% in JP ‘422). If such is not available Examiner recommends claiming with further specificity the outer peripheral annular projection of claims 16 and 17 (e.g. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675